Title: [Diary entry: 18 March 1760]
From: Washington, George
To: 

Tuesday Mar. 18th. Cool in the morning, Wind at No. West, but afterwards Shifting to South grew more moderate and Melted the Snow much. Went to Court partly on my own private Business and partly on Cliftons Affair but the Commissioners not meeting nothing

was done in regard to the Latter. Much discourse happend between him and I con⟨cer⟩ning his ungenerous treatment of me. The whole turning to little Acct. tis not worth reciting here the result of which was that for £50 more than Mr. Mason offerd him he undertook if possible to disengage himself from that Gentleman & to let me have his Land. I did not think Myself restraind by any Rules of Honour, Conscience or &ca. from makeg. him this offer as his Lands were first engagd to me by the most Solemn assurances that any Man coud give. Mr. Johnston not being in Town I coud not get Mr. Darrel’s Deeds to me acknowledgd. Killd the Beeves that came from Frederick.